 In the Matter of BUTLER MANUFACTURING COMPANY, EMPLOYERandINTERNATIONAL ASSOCIATION OF MACHINISTS, DISTRICT LODGE No.115, LOCAL LODGE 1330, PETITIONER'Case.No. 20-RC-777.-Decided September 13,1950DECISION AND ORDERUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Nathan R. Berke, hearing,officer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Pursuant-to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman Herzog and Members Houston and Styles].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organizations involved claim to represent employeesof the Employer.3.No question affectingcommerceexists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act, for the followingreasons:The Petitioner seeks to represent a unit of welders and welders'helpers at the Employer's Richmond plant. The Employer and UnitedSteelworkers of America, CIO, Local No. 4113, herein called theIntervenor, contend that the proposed unit is not appropriate forbargaining purposes and that the existing plant-wide unit is the onlyappropriate unit for these employees.The Employer is engaged in the manufacture of prefabricated steelbuildings and welded tanks at its Richmond, California, plant.Theplant consists of 1 large open building, with no physical. partitionsseparating the 11 departments into which the plant is divided. Pro-duction processes include fabrication, assembly, welding, and finishingoperations of a highly integrated nature.Steel isreceived fromstorage at department 64, the press work department, where it is91 NLRB No. 34.217 218DECISIONSOF NATIONALLABOR RELATIONS BOARDfashioned into component parts for steel buildings and storage andtrailer tanks.Building parts so produced are sent. to department 75for assembly and welding and thence to the paint shop for painting.Storage and trailer tank parts, on the other hand, are sent to depart-ment 73 for assembly and welding. Following this operation, thesmall storage tanks are removed to the paint shop for painting; thelarge storage tanks which cannot readily :be moved, however, arepainted in department 73.From this department, trailer tanks aresent, prior to painting, to department 71, for the assembly of wheels,pumps, and meters and the welding of pipelines, trim, and skirting,and are then removed to the paint shop.Of approximately 76 persons employed at the Richmond plant, 26are welders and 6 are welders' helpers.'Welders are subject to noseparate supervision.They are paid at the salve rate as maintenanceemployees and at a lower rate than several categories of skilled em-ployees?Welders, attached to departments 71, 73, and 75, spend 90percent of their time performing welding operations, most of whichare of a semiskilled nature and are performed on parts producedaccording to established specifications.In these departments theyWork closely with other categories of employees.3The Employerproduces a larger volume of prefabricated buildings than of storage.and trailer tanks combined.Building parts are generally standard-ized and the welding thereof requires less skill than storage tankwelding, which in. turn requires less skill than the welding of trailertanks, often made to customers' orders. In addition to welding,welders also daily perform, in whatever plant departments they maybe needed, production and-maintenance work requiring lesser skills,such as packing, .crating, press work, and general maintenance work;for this work they are paid at the salve rate.There is no apprenticeship program at the Richmond plant.Weld-ers' helpers who complete a course in welding at an outside trainingschool are eligible to become welder trainees.At the end of 4 months,welder trainees are eligible to become class 3 welders ; at the end of a'Welders' helpers perform no welding and do not assist in welding operations;instead,they move parts to be welded into position, hold them together, clean up weld slag, andmove unwanted material out of the way.They are given the same employment interviewsas other helpers and are required to have no special aptitudes for, or knowledge of, welding.2Employees.paid at a higher rate than welders include tool and die makers,electricians,and layout men.3 Thus, in department 71, pipe fitters,metal finishers,automotive equipment workers, as-semblymen,and helpers work together with welders and welders'helpers on tank produc-tion;and in department 75, welders weld building parts and pass them on to assemblymen,who bolt them together.Even in department 73, which is occupied for the most part bywelders and welders' helpers, grinders and polishers apply finishes to stainless steel andaluminum tanks, for which the Employer receives occasional orders and painters paint theafore-mentioned large storage tanks which cannot conveniently be moved to the paint shop. BUTLER MANUFACTURING COMPANIY219year, crass 3 welders are eligible to become class 2 welders; andwhenever there is an opening and their ability warrants their promo-tion, class 2 welders may become class 1 welders.The Employersometimes hires experienced welders from outside sources, usually fromthe State employment agency.There are presently employed at theRichmond plant 3 class 1 welders, 10 class 2 welders, 3 class 3 welders,and 1 welder trainee.The Intervenor has represented welders and other employees at theRichmond plant in a single unit since 1948.At three other similarplants of the Employer, at Minneapolis, Minnesota, Kansas City, Mis-souri, and Galesburg, Illinois, the Intervenor represents the employeesin plant-wide units.In other representation proceedings, the Board has found thatwelders may constitute an appropriate bargaining unit and has severedwelders and their helpers from plant-wide units. In those cases, itappeared that welders possessed craft skills and worked in separateareas, under separate supervisors, or otherwise constituted a homo-geneous and clearly identifiable group.4The Board has, on the otherhand, declined to sever welders from plant-wide units where it ap-peared that the welders lacked craft skills or did not otherwise con-stitute a homogeneous group.-' In the instant case the welders in theRichmond plant are engaged in work which, for the most part, doesnot require a high degree of skill; furthermore, they not only workclosely together with other categories of employees in highly integratedproduction work, but they are frequently called on to perform non-welding jobs anywhere in the plant and they share common super-vision and conditions of employment with other plant employees.On the basis of these facts, and in further view of the history ofcollective bargaining on a plant-wide basis at this and other plantsof the Employer, we find that the unit sought by the Petitioner is notappropriate for bargaining purposes.6We shall therefore dismiss theinstant petition.ORDER'IT IS HEREBY ORDEREDthat the petition filed in the instant case be,and the samehereby is, dismissed.4 Owens-Corning Fiberglass Corporation,84 NLRB 298;Gabriel Steel Company,80 NLRB1361 (affirmed, 88 NLRB 201);Potash Company of America,80 NLRB 1035.6 Aluminum Company of America,54 NLRB 421, and cases cited therein..Cf.Hunt ToolCompany,82 NLRB 399.6we find it unnecessary,for this reason,to pass upon the other issues raised in thisproceeding..